Citation Nr: 1624544	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-42 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

Entitlement to a disability rating in excess of 30 percent for total knee replacement status post left knee trauma with degenerative joint disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel






INTRODUCTION

The Veteran served on active duty from March 1971 to March 1973 and from November 1979 to December 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In connection with his October 2009 VA Form 9, the Veteran indicated that he wished to present testimony at a hearing before a Veterans Law Judge by live videoconference.  The RO sent letters to the Veteran in February and March 2016, advising him of his hearing scheduled in April 2016; however, these letters were returned as undeliverable.  

In May 2016, the Veteran's representative submitted an intent to file a claim, and included the Veteran's current address.

As VA is now in possession of a current address for the Veteran, the Board finds that his hearing should be rescheduled and notice of the hearing should be sent to his current address. 

Pursuant to 38 C.F.R. § 20.700 (2015), a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person. See also 38 C.F.R. §§ 20.703, 20.704 (2015) (pertaining specifically to hearings before the Board). In light of the above, and because the RO schedules Board hearings held at the RO, a remand of this matter is warranted.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before the Board at the RO.  Notify the Veteran and representative of the date, time, and location of the hearing, utilizing his most recent address, as reflected on his VA 21-0966 Intent to File, submitted May 9, 2016.  Then, after the hearing has commenced returned the claims file to the Board in accordance with appellate procedure.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




